DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 34, 35, and 46 are objected to because of the following informalities:   	In claim 34, the space before the comma in the penultimate line should be deleted. 	In claims 35 and 46, “is” in the second line should be deleted. 
Appropriate correction is required.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 44 recites the limitation "the elastomeric binder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35, 36 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallman et al. (US 6187380).
Regarding claims 35, 36, and 46, the claims are directed to a product by process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   	In this instance, the method of Hallman et al. results in the necessary structure required by the claims. The method of Hallman et al. results in a pictorial relief (Example 11) which is used as a printing form (abstract).  Examiner notes that Example 11 of Hallman et al. has two reactive components, one of which has a molecular weight in the range of less than 1000 g/mol (diethylene triamine, at least), which are reacted on a substrate and no development takes place, thus it is a relief structure.  Regarding the relief height limitation, it has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05.  In this instance, the amount of substance deposited by the ink jet heads controls the thickness of the relief, and the more substance deposited increases the total cost of making the printing plate.  Therefore, the thickness of the relief determines the overall cost of the printing plate.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to set the height of the relief to from 0.05 µm to 1000 µm in order to control the cost of the printing plate.  
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallman et al. (US 6187380) in view of Aurenty et al. (US 6245421), further in view of Kato et al. (US 6106984). 	Regarding claim 45, Hallman et al. “a method for producing pictorial relief structures on a layer construction (abstract) comprising the following steps: 	a) providing a layer construction (item 15) having a substrate layer (item 21), .
Allowable Subject Matter
Claims 19-22, 24-26, 28, 31, 33, 27-43 are allowed.  Claims 34 and 35 would be allowed if the claim objections are overcome.  Claim 44 would be allowed if rewritten to overcome the 112 rejection.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither teaches nor renders obvious a method for generatively producing pictorial relief structures on a layer construction comprising, in combination with the remaining claim elements,  	pictorial application of at least one fluid containing at least one first reactive component to the substrate layer, wherein the pictorial application takes place in the form of a plurality of droplets and wherein the droplets are positioned pictorially; 	at least partial diffusing of the at least one first reactive component into the substrate layer for a predefined exposure time and/or at least partial diffusing of at least one second reactive component into the pictorially positioned droplets of fluid for a predefined exposure time, wherein the substrate layer comprises the at least one second reactive component, and wherein by means of the diffusion of the fluid or components thereof, the volume of the substrate layer in the treated area increases, giving rise to an elevated area, a relief structure.   	Hallman et al., while describing a relief structure in general, disclose two different types of plates: one that is built up by reacting components on a surface without developing (see Examples 9-12), or one where reaction takes place and then material is removed (see, e.g., Example 14).  Even though the plates are for lithographic printing, each type necessarily forms a relief.  However, neither type disclosed by Hallman et al. are created by increasing the volume of the substrate layer in the treated area as a result of diffusion of reactive components.  	Regarding claim 34, the prior art of record neither teaches nor renders obvious the aftertreatment step wherein an application of a further layer onto the produced relief structures, configured such that it does not follow the shape of the relief, so that cavities and/or channels are produced between the substrate layer and the further layer. 
Response to Arguments
Applicant's arguments filed 08/23/2021 with respect to the use of a wax have been fully considered but they are not persuasive. 
Applicant argues that Hallman et al. teach away from using wax.  This is not persuasive.  Hallman et al. discourage using wax in the jetted fluid, not the substrate material.  The motivation provided is still deemed valid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853